Plaintiff, on January 5, 1932, secured judgment in action L.A. No. 13564 (ante, p. 440 [14 P.2d 497]) ordering defendant to pay the sum of $75 per month for the maintenance and support of the minor adopted daughter of these parties, together with $150 counsel fees and costs, from which defendant appealed. Plaintiff thereupon instituted this proceeding on motion to secure support and maintenance for the minor child pending appeal from said judgment, together with further counsel fees and costs. Defendant resisted the motion; the matter was heard and on January 26, 1932, the court gave its order directing defendant to pay, pending said appeal, the sum of $75 per month for the support of said child and $300 counsel fees, all monthly payments so made to be credited upon said judgment in the event of its affirmance. Defendant thereupon appealed from said order.
[1] The action of the court below in so providing for the support and maintenance of the minor pending determination of the appeal from the judgment in the main case was proper (Sheppard
v. Sheppard, 161 Cal. 348 [119 P. 492]). The order is therefore affirmed.
Shenk, J., Tyler, J., pro tem., Langdon, J., Waste, C.J., and Curtis, J., concurred. *Page 445